Citation Nr: 9900677	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  90-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with scoliosis and degenerative disc 
disease at L5-S1, for the period prior to April 27, 1995.  

2.  Entitlement to an increased rating for lumbosacral strain 
with scoliosis and degenerative disc disease at L5-S1, 
currently assigned a 40 percent evaluation, including the 
issue of assignment of an effective date earlier than April 
27, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May to September 1975 
and from January 1978 to June 1988.  This matter came before 
the Board of Veterans Appeals (Board) on appeal from a 
February 1990 rating decision by the Roanoke, Virginia, 
Regional Office (RO), which granted service connection and 
assigned a 20 percent evaluation for lumbosacral strain with 
scoliosis and degenerative disc disease at L5-S1, effective 
October 18, 1989.  A hearing was held before the undersigned 
Board member in Washington, D.C., in September 1991.  In 
October 1991 and August 1994, the Board remanded the case to 
the RO for additional evidentiary development.  
Parethetically, in the August 1994 remand introduction 
section, the Board stated that appellant had expressed 
disagreement with a July 1993 rating decision, which granted 
service connection and assigned noncompensable evaluations 
each for scar residuals of cholecystectomy and appendectomy 
and eczema of the upper extremities; that thereafter, a 
Statement of the Case had been issued addressing these 
issues; and that the Board did not have jurisdiction over 
these issues (since a Substantive Appeal on those issues had 
not been filed), citing 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.302 (1993).  

In a September 1996 rating decision, the RO increased the 
evaluation for the service-connected low back disability from 
20 percent to 40 percent, effective April 27, 1995.  
Appellant subsequently requested an evaluation in excess of 
40 percent for the service-connected low back disability and 
appealed the ROs assignment of an April 27, 1995 effective 
date therefor.  See AB v. Brown, 6 Vet. App. 35 (1993).  See 
also a December 1996 Supplemental Statement of the Case; and 
a May 1997 written statement from appellant.  Consequently, 
the Board has reframed the issues on appeal as those 
delineated on the title page of this decision, and will 
proceed accordingly. 


CONTENTIONS OF APPELLANT ON APPEAL

Appellant asserts, in essence, that her service-connected low 
back disability is painful, particularly on motion.  
Additionally, it is contended that another remand is 
necessary, in that the RO failed to comply with the 
instructions set forth in the Boards remand(s).  In this 
regard, it is particularly asserted that VA examinations were 
inadequate, since the examiners did not explain whether there 
was functional loss and painful back motion as mandated by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is argued that 
an earlier effective date is warranted for the 40 percent 
evaluation assigned for the service-connected low back 
disability, since her low back symptomatology has remained 
essentially at the same level of severity since the date 
service connection was granted therefor.  It is requested 
that appropriate statutory and regulatory provisions and 
judicial precedents be considered, including 38 C.F.R. § 4.7, 
pertaining to the higher of two evaluations, and 38 C.F.R. 
§ 3.321(b)(1), concerning extraschedular evaluation.  
Additionally, it is requested that the benefit-of-the-doubt 
doctrine be applied.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against allowance of an evaluation in excess of 
20 percent for lumbosacral strain with scoliosis and 
degenerative disc disease at L5-S1, for the period prior to 
April 27, 1995; an evaluation in excess of 40 percent for 
lumbosacral strain with scoliosis and degenerative disc 
disease at L5-S1, for the period on and subsequent to April 
27, 1995; or an effective date earlier than April 27, 1995 
for a 40 percent evaluation for that disability. 

FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The appellants service-connected low back disability, 
for the period prior to April 27, 1995, was manifested 
primarily by complaints of low back pain with radiation down 
the left lower extremity; no more than moderately restricted 
overall back motion; no more than mildly diminished sensation 
of the lower extremities; essentially full motor strength of 
the lower extremities, although ankle jerks were decreased; 
and radiographic evidence of slight scoliosis and L5-S1 
degenerative changes without lumbar disc herniation.  Severe 
pathologic reflexes or motor/sensory deficits, listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or abnormal mobility on 
forced motion were not shown.  She was ambulatory, albeit 
with a slow gait; wore a lumbosacral corset brace; and was 
employed as a clerk-typist.  Any lumbosacral strain, lumbar 
intervertebral disc syndrome, or restricted low back motion 
cannot be reasonably characterized as more than moderate in 
degree for that period.  

3.  By a February 1990 rating decision, the RO granted 
service connection and assigned a 20 percent evaluation for 
lumbosacral strain with scoliosis and degenerative disc 
disease at L5-S1, effective October 18, 1989.  By a 
subsequent September 1996 rating decision, the RO increased 
the evaluation for the service-connected low back disability 
from 20 percent to 40 percent, effective April 27, 1995, 
based primarily upon new and material evidence consisting 
of an April 27, 1995 VA examination report (and a subsequent 
July 1995 VA examination report).  Appellant has been in 
continuous prosecution of her appeal of the aforementioned 
rating decisions.  

4.  It was not factually ascertainable that the appellants 
service-connected low back disability more nearly 
approximated severe lumbosacral strain, lumbar intervertebral 
disc syndrome, or restricted low back motion prior to April 
27, 1995.  

5.  The appellants service-connected low back disability, 
for the period on and subsequent to April 27, 1995, is 
manifested primarily by complaints of low back pain; 
tenderness; no more than severely restricted overall back 
motion; no motor deficits of the lower extremities, albeit 
ankle jerks are decreased; and radiographic evidence of 
degenerative discogenic disease with herniation at L4-L5 and 
L5-S1.  Her gait is unimpaired.  She wears a lumbosacral 
corset brace; and is employed as a clerk-typist.  Any 
lumbosacral strain, lumbar intervertebral disc syndrome, or 
restricted low back motion cannot be reasonably characterized 
as more than severe in degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain with scoliosis and degenerative disc 
disease at L5-S1, for the period prior to April 27, 1995, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, 5295 (1998).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with scoliosis and degenerative disc 
disease at L5-S1, for the period on and subsequent to April 
27, 1995, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (1998).  

3.  The criteria for an effective date earlier than April 27, 
1995 for a 40 percent evaluation for lumbosacral strain with 
scoliosis and degenerative disc disease at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) and (q)(1)(i) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellants aforementioned 
claims on appeal are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that the claims are 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of her claims.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by again remanding the case 
with directions to provide further assistance to the 
appellant.  A comprehensive medical history and detailed 
findings regarding her service-connected low back disability 
over the years are documented in the medical evidence.  
Pursuant to the Boards October 1991 and August 1994 remands, 
VA orthopedic and neurologic examinations were conducted in 
August 1992 and April and July 1995.  A more recent VA 
orthopedic examination was conducted in June 1997.  Contrary 
to appellants assertions, these examinations are, in 
totality, sufficiently detailed and comprehensive in 
describing the nature and severity of the service-connected 
low back disability for the periods in question, and included 
assessment of any restricted low back motion, neurologic 
findings, and associated functional impairment.  For example, 
the examinations reports included orthopedic findings, such 
as range of motion measurements of the lumbar spine, and 
sufficiently describe any objectively manifested painful 
motion and associated symptomatology.  Additionally, the 
examination reports included appellants subjective 
complaints of painful motion and objective clinical findings 
(including radiographic/MRI, with respect to any lumbar 
spinal pathology; and neurologic, with respect to any 
motor/sensory deficits).  

Additional private treatment records were obtained as well, 
pursuant to that latter remand.  See appellants June 1997 
consent form with January and February 1997 private clinical 
records, submitted in response to the ROs written request 
for any relevant treatment records.  However, those private 
medical records submitted are irrelevant to said appellate 
issues.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity of the service-connected low back disability on 
appeal than that shown on said examinations.  Thus, the Board 
concludes that the RO has substantially complied with the 
Boards remand directives; the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the appellate issues; and the duty to assist appellant as 
contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VAs Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellants service-connected low back 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the United States Court of Veterans 
Appeals (Court) stated in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), [w]here...an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disability specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.  

I.  An Evaluation in Excess of 20 Percent for a Low Back 
Disability, for the Period Prior to April 27, 1995

With respect to appellants service-connected low back 
disability, for the period prior to April 27, 1995, the 
available service medical records reflect that in 1978, she 
apparently sustained a back strain while lifting.  In the 
1980s, she had occasional low back pain with radiation down 
the left lower extremity, muscle spasm, restricted back 
motion, and decreased sensation of the left lower extremity; 
and lumbar scoliosis was radiographically noted.  Gait was 
unimpaired.  Post-service military outpatient treatment 
reports dated from August to March 1990 included complaints 
of low back pain with radiation down the left lower 
extremity, restricted back motion, and radiographic evidence 
of mild scoliosis and L5-S1 disc space narrowing.  

On January 1990 VA examination, appellant reported employment 
as a timekeeper at a hospital since March 1989; and prior 
employment as a bus driver from July 1988 to March 1989.  
Clinically, her gait was normal.  The lumbar spine displayed 
40 degrees forward flexion; 10 degrees backward extension; 
30 degrees lateroflexion, bilaterally; and 40 degrees 
rotation, bilaterally.  Significantly, deep tendon reflexes 
were unremarkable and no sensory loss was noted.  

During a September 1991 Board hearing, appellant testified 
that she experienced low back pain with radiation down the 
left lower extremity; that wearing a lumbosacral corset brace 
reduced her symptomatology to some extent; and that the back 
disability caused her difficulty in performing household 
chores.  Appellant further testified that she was employed as 
a clerk-typist.  

On August 1992 VA orthopedic and neurologic examinations, 
appellants complaints included constant low back pain, 
muscle spasm, restricted back motion, occasional left lower 
extremity pain and weakness, and difficulty lifting.  The 
lumbar spine exhibited 40 degrees forward flexion without 
significant pain noted; and 20 degrees lateroflexion, 
bilaterally.  Although restricted range of motion secondary 
to pain was noted, a straight leg raising test was negative.  

A 20 percent evaluation may be assigned for moderate 
limitation of motion of the lumbar segment of the spine.  A 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, 4.71a, Code 5292.  See August 1994 Board 
remand, which listed normal ranges of motion of the back, for 
comparison purposes, as:  95 degrees forward flexion, 35 
degrees backward extension, 40 degrees lateroflexion, 
bilaterally, and 35 degrees rotation, bilaterally.  Thus, 
since there was at least 40 degrees forward flexion and 20 
degrees lateroflexion, even though backward extension was 
severely restricted, it would not be reasonable to 
characterize the overall limitation of lumbosacral spinal 
motion as more than moderate in degree, for the period prior 
to April 27, 1995.  Consequently, since no more than moderate 
overall limitation of lumbosacral spinal motion was shown, an 
evaluation in excess of 20 percent for the service-connected 
low back disability, for the period prior to April 27, 1995, 
would not be warranted under Code 5292.  Diagnostic Code 5289 
is inapplicable, since ankylosis of the lumbar spine was not 
shown or more nearly approximated.

An evaluation in excess of 20 percent for rating the service-
connected low back disability, for the period prior to April 
27, 1995, would not be warranted under any other appropriate 
diagnostic code, such as Diagnostic Code 5293 or 5295.  A 
20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

A 20 percent evaluation may be assigned for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaits sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.

Significantly, on the August 1992 VA orthopedic examination, 
there were no pathologic reflexes or motor/sensory deficits, 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or abnormal 
mobility on forced motion shown.  Furthermore, there was no 
radiographic evidence of any lumbar disc herniation as would 
suggest severe neurologic deficits due to discogenic disease.  
On the August 1992 VA neurologic examination, appellants 
gait was described as slow; and she moved slowly getting on 
and off the examining table on account of back pain.  
However, there was only mild vibratory sensory deficit of the 
left lower extremity.  Additionally, although ankle jerks 
were diminished, nevertheless motor status was 5/5 with 
good strength in the left lower extremity (although pain 
impaired her effort to some extent).  Since neither the 
service medical records nor the post-service clinical 
records, including those August 1992 VA examinations, have 
clinically described any severe pathologic reflexes or 
motor/sensory deficits, listing of the whole spine to the 
opposite side, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or abnormal mobility on forced motion attributable 
to the service-connected low back disability, it would be 
unreasonable to characterize lumbosacral intervertebral disc 
syndrome or lumbar strain as more than moderate in degree, 
prior to April 27, 1995.  38 C.F.R. Part 4, § 4.7, Codes 5293 
and 5295.

In DeLuca, at 8 Vet. App. 205-208, an increased rating for 
left-shoulder disorder case, the Court explained that 
38 C.F.R. § 4.40 is a regulation that:

[S]pecifically refers to disability due 
to lack of normal endurance, provides 
for a rating to be based on functional 
loss...due to...pain, and states that 
a part which becomes painful on use 
must be regarded as seriously 
disabled....Furthermore, § 4.40 
provides that [i]t is essential that 
the [rating] examination...adequately 
portray the...functional loss....

DeLuca, at 205-206.

In that case, the Court further noted that 38 C.F.R. § 4.45, 
provides that in rating disabilities of joints, inquiry 
will be directed to [w]eakened movement, [e]xcess 
fatigability, [i]ncoordination, and [p]ain on movement, 
in addition to limitation of motion.  The Court further 
pointed out that [d]etermination of whether the application 
of sections 4.40 and 4.45 entitles the veteran to an 
increased rating requires factual findings as to the extent 
to which the veterans left-shoulder pain and weakness cause 
additional disability beyond that reflected in the measured 
limitation of his left-shoulder motion.  DeLuca, at 206-208 
(citing DeLuca v. Brown, 6 Vet. App. 321 (1993)).

In deciding the low back disability increased rating issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, which relate to functional loss due 
to pain, weakness or other musculoskeletal pathology.  It 
should be pointed out that Codes 5293 and 5295 encompass 
characteristic pain and demonstrable muscle spasms.  See 
38 C.F.R. § 4.14 (1998), which states, in pertinent part, 
[t]he evaluation of the same disability under various 
diagnoses is to be avoided; Brady v. Brown, 4 Vet. App. 
203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, at 6 Vet. App. 262, the Court stated, 
[t]he critical element is that none of the symptomatology 
for any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Since any painful restricted back motion would 
overlap to a great extent the underlying lumbosacral 
intervertebral disc syndrome and/or lumbar strain, given 
their close anatomical location and functioning, assigning a 
separate evaluation for painful restricted back motion would 
violate the proscription against pyramiding of ratings.  
Thus, appellants painful low back motion has been 
compensated for under the 20 percent rating assigned by the 
RO for lumbosacral strain with scoliosis and degenerative 
disc disease at L5-S1, for the respective period in question.  
This 20 percent rating adequately compensated her for any 
painful low back motion, particularly since such pain was not 
clinically reflected as including flare-ups resulting in 
severe limitation of lumbosacral spine motion or increased 
functional or industrial impairment for the respective period 
in question.  The evidence does not show any substantial loss 
of time from work, and there is insufficient evidence 
indicating a greater degree of functional loss attributable 
to the low back disability than that commensurate with the 
assigned 20 percent rating, for the respective period in 
question.  

An extraschedular evaluation is not warranted, for the period 
prior to April 27, 1995, since the evidence does not show 
that the service-connected low back disability presented such 
an unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
The appellants low back disability did not require frequent 
periods of hospitalization and did not, in and of itself, 
markedly interfere with employment, particularly since she 
reportedly maintained employment as a clerk-typist, for the 
respective period in question.  


For the foregoing reasons, it would be to resort to mere 
speculation to assume that any restriction of motion of the 
lumbosacral spine, lumbosacral intervertebral disc syndrome, 
or painful low back motion on use, was more than moderate in 
degree, for the period prior to April 27, 1995.  To resort to 
mere speculation is prohibited by the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107(b) (West 1991) and Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, the benefit-of-
the-doubt doctrine is inapplicable, since the preponderance 
of the evidence is against allowance of this issue on appeal.  


II.  An Evaluation in Excess of 40 Percent for a Low Back 
Disability, for the Period On and Subsequent to April 27, 
1995, Including the Issue of Assignment of an Earlier 
Effective Date

Appellant seeks an increased rating in excess of 40 percent 
and assignment of an earlier effective date for her service-
connected low back disability, prior to April 27, 1995.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A recent Precedent Opinion of the 
VA General Counsel, O.G.C. Prec. Op. No. 12-98 (Sept. 23, 
1998), held that (1) since 38 C.F.R. § 3.400(q)(1)(i) states 
that, when new and material evidence is received within the 
appeal period or prior to an appellate decision, the 
effective date will be as though the former decision had 
not been rendered, the statutory provision and regulations 
governing the effective date of an original claim for 
increased rating, 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400, must be applied; and (2) the effective date for an 
increased rating based upon new and material evidence 
submitted during the appeal period or prior to an appellate 
decision is the date on which the facts establish the 
increase occurred or the date of the original claim for 
increase, whichever is later.

By a February 1990 rating decision, the RO granted service 
connection and assigned a 20 percent evaluation for 
lumbosacral strain with scoliosis and degenerative disc 
disease at L5-S1, effective October 18, 1989.  By a 
subsequent September 1996 rating decision, the RO increased 
the evaluation for the service-connected low back disability 
from 20 percent to 40 percent, effective April 27, 1995, 
based primarily upon new and material evidence consisting 
of an April 27, 1995 VA examination report (and a subsequent 
July 1995 VA examination report).  Appellant has been in 
continuous prosecution of her appeal of the aforementioned 
rating decisions.  As the Board explained in detail in Part I 
of the decision herein, it was not factually ascertainable 
that appellants service-connected low back disability more 
nearly approximated severe lumbosacral strain, lumbar 
intervertebral disc syndrome, or restricted low back motion, 
prior to April 27, 1995.  

Thus, as the RO indicated in its September 1996 rating 
decision sheet, the earliest date appellants service-
connected low back disability was factually ascertainable as 
resulting in more nearly severe lumbosacral strain, lumbar 
intervertebral disc syndrome, or restricted low back motion 
was on the April 27, 1995 VA examination.  Since the date 
that severe lumbosacral strain, lumbar intervertebral disc 
syndrome, or restricted low back motion was initially 
factually ascertainable, April 27, 1995, was subsequent to 
the date of the original claim for increase, the April 27, 
1995 date controls.  38 U.S.C.A. §§ 1155, 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) and (q)(1)(i),

With respect to the issue of entitlement to an evaluation in 
excess of 40 percent for lumbosacral strain with scoliosis 
and degenerative disc disease at L5-S1, for the period on and 
subsequent to April 27, 1995, on April 27, 1995 VA neurologic 
examination, appellants complaints included low back pain 
aggravated by flexion with occasional numbness in the back 
and lower extremities (greater in the left leg than the 
right).  She reportedly was on leave from her job as a clerk; 
and could perform daily household activities that did not 
involve bending.  Clinically, there were diminished sensation 
and weakness of the lower extremities due to pain.  Deep 
tendon reflexes were 1+ at the knees, but absent at the 
ankles.  A straight leg raising test was positive at 60 
degrees on the left and 70 degrees on the right.  Gait was 
slow.  She was able to forward flex [the back and touch her 
fingertips] to kneecap level before pain supervened.  
Backward extension was to 5 degrees or less.  Lateroflexion 
was to 10 degrees.  An MRI revealed evidence of lumbosacral 
degenerative disc disease with herniation compressing the 
left L5/S1 nerve roots and possibly the L4 nerve root.  

Significantly, on more recent July 1995 VA orthopedic 
examination, appellants back exhibited 20 degrees forward 
flexion; 10 degrees backward extension; 10 degrees 
lateroflexion to the left; 5 degrees lateroflexion to the 
right; and approximately 20 degrees rotation, bilaterally.  
See the August 1994 Board remand, which set forth normal 
ranges of motion of the low back, for comparison purposes.  
Thus, it would not be reasonable to characterize the overall 
limitation of lumboscaral spinal motion as more than severe 
in degree.  Since she is currently receiving a 40 percent 
evaluation for the service-connected low back disability, 
which is the maximum evaluation assignable under either 
Code 5292, for severe limitation of motion of the lumbar 
segment of the spine, or Code 5295, for severe lumbar strain, 
an evaluation in excess of 40 percent would not be warranted 
under Code 5292 or 5295.  Diagnostic Code 5289 is 
inapplicable, since ankylosis of the lumbar spine is not 
shown or more nearly approximated.  

Although on that July 1995 VA orthopedic examination and a 
more recent June 1997 VA orthopedic examination, appellant 
complained of back pain on motion (particularly left-sided 
back pain), and some radiation down the left lower extremity 
was reported on straight leg raising testing, there was no 
clinical evidence of motor/sensory deficits attributable to 
the service-connected low back disability (knee and ankle 
jerks were clinically reported as 2+ and 1+, 
respectively).  It is also of substantial import that despite 
her low back symptomatology, she was employed as a typist and 
displayed normal gait.  Thus, it would be unreasonable to 
characterize lumbar intervertebral disc syndrome as more than 
severe in degree, for the period on and subsequent to April 
27, 1995.  38 C.F.R. Part 4, § 4.7, Code 5293.

In deciding the low back disability increased rating issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, and Deluca.  It is reiterated that 
Diagnostic Code 5293 encompasses characteristic pain and 
demonstrable muscle spasms.  Additionally, functional loss 
due to pain was objectively not shown to be that severe, 
particularly since straight leg raising testing was to at 
least 60 degrees on April 1995 VA examination.  Thus, any 
painful low back motion has been compensated for under the 40 
percent rating assigned by the RO for lumbosacral strain with 
scoliosis and degenerative disc disease at L5-S1, for the 
respective period in question.  The 40 percent rating 
adequately compensates her for any painful low back motion, 
particularly since the clinical evidence does not reflect 
flare-ups of pain resulting in increased functional or 
industrial impairment for the respective period in question.  
The evidence does not show any substantial loss of time from 
work due to the low back disability, and there is 
insufficient evidence indicating a greater degree of 
functional loss attributable to the low back disability than 
that commensurate with the 40 percent rating currently 
assigned, for the period subsequent to April 27, 1995.  

An extraschedular evaluation is not warranted, for the period 
on and subsequent to April 27, 1995, since the evidence does 
not show that the service-connected low back disability 
presents such an unusual or exceptional disability picture as 
to render the application of the regular schedular standards 
impractical.  The appellants low back disability does not 
require frequent periods of hospitalization and does not, in 
and of itself, markedly interfere with employment, 
particularly since she reportedly is employed as a clerk-
typist.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that any restriction of motion of the 
lumbar spine, lumbar intervertebral disc syndrome, or painful 
lumbar motion on use, is more than severe in degree, for the 
period on and subsequent to April 27, 1995.  To resort to 
mere speculation is prohibited by the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. § 5107(b) and Gilbert.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
issue on appeal.


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with scoliosis and degenerative disc disease at L5-S1, for 
the period prior to April 27, 1995; an evaluation in excess 
of 40 percent for lumbosacral strain with scoliosis and 
degenerative disc disease at L5-S1, for the period on and 
subsequent to April 27, 1995; and an effective date earlier 
than April 27, 1995 for a 40 percent evaluation for that 
disability are denied.  The appeal is denied in its entirety.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
